DETAILED ACTION
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on June 09, 2020 was filed along with the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

4.	Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
 	Claims 10 and 17 recite, “logic operative to…”. As per  MPEP § 2164.08(a) states:  “A single means claim, i.e., where a means recitation does not appear in combination with another recited element of means, is subject to an enablement rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983) (A single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification disclosed at most only those means known to the inventor.). When claims depend on a recited property, a fact situation comparable to Hyatt is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor.”
claims 10 and 17, there is a single "logic" (i.e., a generic placeholder, a term used as a substitute for "means") and "logic" does not appear in combination with another recited element of means. Similar argument is applied to claim 1(single step of a method, “providing content -----“). Claims 2-9, 11-16, and 18-23 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because of their dependency on the rejected base claim respectively.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 9,911,397 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because except for minor wording and insignificant changes in terminology. Each and every limitations of claims 1-17 of the US Patent No. US 9,911,397 B2 reads on the corresponding limitations of the current application 16/896,564. Both the current application and the published patent claim a display method and device that involve providing content from next frame corresponding to a location on a display where the display is refreshing with previous frame responsive to the next frame being rendered at a render rate outside of a display refresh rate range of the display while the display is refreshing with the previous frame.

Comparing independent claims and their dependent claim set of the current application and claims of the U.S. Patent No. 9,911,397 B2 is given below:-
16/894,564
US 9,911,397 B2
Claim 1: A method of providing display content for a variable refresh rate display, the method comprising:
responsive to a new frame being rendered at a render rate outside of a display refresh rate range of 

Claim 2: The method of claim 1, comprising determining that the new frame has been rendered at the render rate outside of the display refresh rate range of the display while the display is refreshing with the previous frame.

Claim 3: The method of claim 2, comprising providing content from the new frame for the location on the display corresponding to the first scan line of the display when it is determined that the new frame has not been rendered at the render rate outside of the display refresh rate range of the display while the display is refreshing with the previous frame.
Claim 1: A method of providing display content for a variable refresh rate display, the method comprising: 
responsive to a new frame being rendered at a render rate outside of a display refresh rate range of 
determining that the new frame has been rendered at the render rate outside of the display refresh rate range of the display while the display is refreshing with the previous frame;  and 
providing content from the new frame for the location on the display corresponding to the first scan line of the display when it is determined that the new frame has not been rendered at the render rate outside of the display refresh rate range of the display while the display is refreshing with the previous frame. 


Claim 4 corresponds to claim 2 of US 9,911,397 B2;

Claim 5 corresponds to claim 3 of US 9,911,397 B2;
Claim 6 corresponds to claim 4 of US 9,911,397 B2;

Claim 7 corresponds to claim 5 of US 9,911,397 B2;

Claim 8 corresponds to claim 6 of US 9,911,397 B2;

Claim 9 corresponds to claim 7 of US 9,911,397 B2;

Claims 10-12 correspond to claim 8 of US 9,911,397 B2;

Claim 13 corresponds to claim 9 of US 9,911,397 B2;

Claim 14 corresponds to claim 10 of US 9,911,397 B2;

Claim 15 corresponds to claim 11 of US 9,911,397 B2;

Claim 16 corresponds to claim 12 of US 9,911,397 B2;

Claims 17-19 correspond to claim 13 of US 9,911,397 B2;

Claim 20 corresponds to claim 14 of US 9,911,397 B2;

Claim 21 corresponds to claim 15 of US 9,911,397 B2;

Claim 22 corresponds to claim 16 of US 9,911,397 B2; and

Claim 23 corresponds to claim 17 of US 9,911,397 B2;

Claim Rejections - 35 USC § 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1, 2, 10, 11, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wyatt et al.(US 2014/0184629 A1) (herein after Wyatt).

Regarding claim 10, Wyatt teaches a device(computer system 100, fig.1, Para-35) capable of providing display content for a variable refresh rate(120 Hz or 240 Hz, Para-43, 54) display, the device comprising logic operative to provide content from a new frame(M+1, fig.3) corresponding to a location on the display where the display is refreshing with a previous frame (M, fig.3, Para 53-61)in response to the new frame being rendered at a render rate(30 Hz or 60 Hz) outside of a display refresh rate range of the display while the display is refreshing with the previous frame(1002, 1004, fig.10, Para-90).
claim 11, Wyatt teaches the device of claim 10, wherein the logic is operative to determine that the new frame(M+1, fig.3) has been rendered at the render rate outside of the display refresh rate(120 Hz or 240 Hz) range of the display while the display is refreshing with the previous frame(M, fig.3, Para-54) (1004, fig.10, Para-91).

Claim 1 is rejected for the same reason as mentioned in the rejection of claim 10, since both claims recite identical claim limitations in different formats.

Claim 2 is rejected for the same reason as mentioned in the rejection of claim 11, since both claims recite identical claim limitations in different formats.

Claim 17 is rejected for the same reason as mentioned in the rejection of claim 10, since both claims recite identical claim limitations in different formats.

Claim 18 is rejected for the same reason as mentioned in the rejection of claim 11, since both claims recite identical claim limitations in different formats.


Claim Rejections - 35 USC § 103

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



12.	Claims 3, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over by Wyatt et al.(US 2014/0184629 A1)in view of Ninan et al.(US 2012/0242662 A1)(herein after Ninan).

Regarding claim 12, Wyatt teaches the device of claim 11, wherein the logic is operative to provide content from the new frame for the location on the display when it is determined that the new frame has not been rendered at the render rate outside of the display refresh rate range of the display while the display is refreshing with the previous frame(fig.3, Para-54; 1004, fig.10, Para-91).

Nevertheless, Wyatt is not found to teach expressly the device, wherein the logic is operative to provide content from the new frame for the location on the display corresponding to the first scan line of the display.

However, Ninan teaches a 3D display system, wherein the logic is operative to provide content from the new frame for the location on the display corresponding to the first scan line of the display(fig.2A, Para-55).

Therefore, it would have been obvious to one of ordinary skill in the art to have modified, before the effective filing date of the application, Wyatt with the teaching of Ninan to include the feature in order to avoid crosstalk between consecutive frames of different perspective and also to minimize time required to scan image.

Claim 3 is rejected for the same reason as mentioned in the rejection of claim 12, since both claims recite identical claim limitations in different formats.

Claim 19 is rejected for the same reason as mentioned in the rejection of claim 12, since both claims recite identical claim limitations in different formats.

Claims 4, 6, 13, 15, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over by Wyatt et al.(US 2014/0184629 A1) in view of Wyatt et al.(US 8,542,221 B1)(herein after Wyatt’221).

Regarding claim 13, Wyatt is not found to teach expressly the device of claim 11, wherein the logic is operative to determine that the render rate exceeds a maximum display refresh rate of the display.

However, Wyatt’221 teaches a system for optimizing display power reduction, wherein the logic is operative to determine that the render rate exceeds a maximum display refresh rate of the display(334, fig.3B, Col-8, Lines 8-10).

Therefore, it would have been obvious to one of ordinary skill in the art to have modified, before the effective filing date of the application, Wyatt with the teaching of Wyatt’221 to include the feature in order to reduce power consumption of a display device.

The combined teaching of Wyatt and Wyatt’221 teaches a device, wherein a determination that the new frame has been rendered at the render rate outside of the display refresh rate range of the display while the display is refreshing with the previous frame(fig.3, Para-54, Wyatt) comprises determining that the render rate exceeds the maximum display refresh rate(334, fig.3B, Wyatt’221) of the display.
claim 15, Wyatt is not found to teach expressly the device of claim 11, wherein the logic is operative to determine that the render rate is less than a minimum display refresh rate of the display.

However, Wyatt’221 teaches a system for optimizing display power reduction, wherein the logic is operative to determine that the render rate is less than a minimum display refresh rate of the display(336, fig.3B, Col-8, Lines 20-23).

Therefore, it would have been obvious to one of ordinary skill in the art to have modified, before the effective filing date of the application, Wyatt with the teaching of Wyatt’221 to include the feature in order to reduce the power consumption of a display device.

The combined teaching of Wyatt and Wyatt’221 teaches a device, wherein a determination that the new frame has been rendered at the render rate outside of the display refresh rate range of the display while the display is refreshing with the previous frame(fig.3, Para-54, Wyatt) comprises determining that the render rate is less than the minimum display refresh rate(336, fig.3B, Col-8, Lines 20-23) of the display.

Claim 4 is rejected for the same reason as mentioned in the rejection of claim 13, since both claims recite identical claim limitations in different formats.
laim 6 is rejected for the same reason as mentioned in the rejection of claim 15, since both claims recite identical claim limitations in different formats.

Claim 20 is rejected for the same reason as mentioned in the rejection of claim 13, since both claims recite identical claim limitations in different formats.

Claim 22 is rejected for the same reason as mentioned in the rejection of claim 15, since both claims recite identical claim limitations in different formats.

14.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over by Wyatt et al.(US 2014/0184629 A1) in view of Chung et al.(US 2006/0077290 A1) (herein after Chung).

Regarding claim 8, Wyatt is not found to teach expressly the method of claim 2, wherein determining whether the new frame has been rendered at the render rate outside of the display refresh rate range of the display while the display is refreshing with the previous frame comprises determining that vertical synchronization is disabled.

However, Chung teaches a portable device, wherein determining whether the new frame has been rendered at the render rate outside of the display refresh rate range of the display while the display is refreshing with the previous frame comprises determining that vertical synchronization is disabled(Para-61).
 
Therefore, it would have been obvious to one of ordinary skill in the art to have modified, before the effective filing date of the application, Wyatt with the teaching of Chung to include the feature in order to eliminate the need for controller or external memory for frame rate down conversion, thereby simplifying circuit construction and reducing manufacture costs of display system.

15.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over by Wyatt et al.(US 2014/0184629 A1) in view of Oriol et al.(US 2015/0348511 A1)(herein after Oriol).

Regarding claim 9, Wyatt is not found to teach expressly the method of claim 2, wherein providing content from the new frame corresponding to the location on the display where the display is refreshing with the previous frame further comprises: scheduling a display refresh at or near the maximum display refresh rate supported by the display; and providing 

However, Oriol teaches a device, wherein scheduling a display refresh at or near the maximum display refresh rate supported by the display(Para-43, 45); and 

providing content from the new frame for the location on the display corresponding to the first scan line of the display for display during the scheduled display refresh(it is obvious and well known in the art that display refresh will start from first scan line of the display).

Therefore, it would have been obvious to one of ordinary skill in the art to have modified, before the effective filing date of the application, Wyatt with the teaching of Oriol to include the feature in order to conserve battery power with minimal impact to the viewing experience of the device user.

Examiner Note

16. The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures 
Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 8:30AM - 5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/MD SAIFUL A SIDDIQUI/
Primary Examiner, Art Unit 2692
April 08, 2021